Order entered March 5, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00161-CV

                    IN THE INTEREST OF T.R.N., ET AL., CHILDREN

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-00385-X

                                            ORDER
       This is an accelerated appeal in a parental termination case. Although the reporter’s

record was first due February 15, 2019, the record has not been filed. Accordingly, we ORDER

Pamela Sumler, Official Court Reporter of the 305th Judicial District Court, to file the record no

later than March 15, 2019. The trial court must arrange for a substitute reporter, if necessary,

to ensure the record is timely filed. See TEX. R. APP. P. 28.4(b)(1).

       As the clerk’s record reflects appellant is indigent, the record shall be filed without

payment of costs.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Cheryl

Lee Shannon, Presiding Judge of the 305th Judicial District Court; Ms. Sumler; and, the parties.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE